Citation Nr: 1143442	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  08-12 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than February 8, 1996, for the grant of service connection for schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Jacob D. Krawitz, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Witness


ATTORNEY FOR THE BOARD

D. Johnson, Counsel

INTRODUCTION

The Veteran served on active duty from October 1976 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This case has a long procedural history.  Briefly, service connection was initially denied for a psychological disorder, adjudicated as anxiety neurosis with paranoid features, in an April 1978 rating decision.  The Veteran requested to reopen his claim for service connection for a psychological disorder in June 1987, but rating decisions dated August 1987, June 1990, and July 1990 denied his claim.  He appealed to the Board, and, in an unappealed May 1991 decision, the Board reopened, but denied his claim on the merits.

The Veteran again requested to reopen his claim for service connection for psychological disorder in June 1991, but the RO issued a denial in October 1991.  He did not appeal that decision and it became final.  Then, in December 1992, he again requested to reopen his claim.  This request was denied by a March 1993 rating decision.  He appealed the March 1993 rating decision to the Board, which formally denied his claim to reopen in an unappealed January 1996 decision.   

In February 1996, the Veteran filed another application to reopen his claim, and in an August 1999 decision, the Board reopened and remanded the claim.  While the appeal was remanded, the RO granted service connection for schizoaffective disorder and assigned a 100 percent rating, effective February 8, 1996.  The Veteran did not appeal the September 2002 rating decision, and it became final.  

In October 2003, the Veteran alleged clear and unmistakable error (CUE) in the original April 1978 rating decision that initially denied his claim for service connection for a psychological disorder.  The RO denied the claim in February 2004.  He appealed the RO's decision to the Board, in a July 2005 decision determined that there was no CUE in the April 1978 rating decision.  In an August 2007 unpublished slip opinion, the United States Court of Appeals for Veteran Claims (Court) affirmed the July 2005 Board decision.  

In May 2007, the Veteran submitted a claim for an effective date earlier than February 8, 1996, for the grant of service connection for schizoaffective disorder.  In July 2007, the RO denied the claim.  The Veteran appealed to the Board, which in a January 2010 decision, dismissed his claim as a freestanding effective date claim.  He appealed the Board's January 2010 to the Court, which in a March 2011 memorandum decision, vacated and remanded the claim for further proceedings.  

In this decision, the Board is granting an earlier effective date of February 2, 1977 for the grant of service connection for schizoaffective disorder.  In effectuating the Board's decision, the RO will assign the appropriate disability evaluation(s) for the period covered by this appeal.  As such, that matter will not be addressed herein.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an April 1978 rating decision, the RO denied service connection for anxiety neurosis with paranoid features.  The Veteran did not appeal that decision and it became final.  His repeated attempts to reopen his claim were denied, including in an unappealed January 1996 Board decision.  

2.  In February 1996, the Veteran submitted an application to reopen his claim for service connection for a psychological disorder.  In a September 2002 rating decision, the RO granted service connection for schizoaffective disorder and assigned an effective date of February 8, 1996.  The Veteran did not appeal the September 2002 rating decision, and it became final.  

3.  In May 2007, the Veteran submitted a claim for an earlier effective date for the grant of service connection for schizoaffective disorder and submitted relevant service department records that were not previously considered by the RO.

4.  Upon de novo review, the preponderance of the evidence establishes that a psychosis manifested within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

The criteria for an effective date of February 2, 1977, but no earlier, for the grant of service connection for schizoaffective disorder have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.156(c), 3.303, 3.307, 3.309, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen a previously denied claim for an effective date earlier than February 8, 1996, for the grant of service connection for schizoaffective disorder.  Specifically, he asserts that an effective date of February 2, 1977 is warranted because that is the date following his separation from service.  

In this decision, the Board finds that the proper effective date for the grant of service connection for schizoaffective disorder is February 2, 1977.  In light of the Board's determination, no discussion of VA's duty to notify or assist is necessary.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400.  The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within one year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  Separation from service means separation under conditions other than dishonorable from continuous active service which extended from the date the disability was incurred or aggravated.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

Under the provisions of 38 C.F.R. § 3.156(c), when VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence.  See 38 C.F.R. § 3.156(c) (2010).

The RO originally denied service connection for a psychological disorder, adjudicated as anxiety neurosis with paranoid features, in an April 1978 rating decision.  The Veteran was notified of this decision and informed of his appellate rights, but did not perfect an appeal and the decision became final.  38 U.S.C.A. § 7105(c).  Thereafter, he made repeated attempts to reopen his claim that were denied, including in an unappealed January 1996 Board decision.  

The Veteran submitted an application to reopen his claim for service connection for a psychological disorder that was received on February 8, 1996.  Following an August 1999 Board decision that reopened and remanded his claim, service connection was granted in a September 2002 rating decision, which assigned an effective date of February 8, 1996.  

In May 2007, the Veteran submitted a claim for an earlier effective date for the grant of service connection for schizoaffective disorder.  He included two service department records that had not been previously considered with his submission.  The service records consisted of a copy of an Article 15 that was received in November 1976 and a TDP Counseling Report dated in December 1976.

The Board finds that the service department records submitted by the Veteran were relevant to his original claim for service connection.  In addition, although these service records were not associated with the claims file at the time of the April 1978 or September 2002 rating decisions, as service department records they were constructively of record.  Therefore, the Board must reconsider the prior and final April 1978 decision on a de novo basis.  See Vigil v. Peake, 22 Vet. App. 63 (2008); see also 38 C.F.R. § 3.156(c).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, at 1372; see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Service connection for psychoses may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service treatment records do not reflect any diagnosis or treatment for a psychiatric disability, including at separation.  

The service records submitted by the Veteran in May 2007 show that he received an Article 15 in November 1976 for wrongfully urinating behind a telephone booth inside of a building in violation of Article 134 of the Uniform Code of Military Justice.  In the TDP Counseling Report, the Veteran's drill/platoon sergeant and his company commander provided lengthy commentaries of the Veteran's behavior and history.  In brief, his superiors noted that he demonstrated a distinct lack of motivation and self-discipline.  It was also shows that despite use of an interpreter to provide him with instruction (due to an initially suspected, but later disproved language barrier), he continued to have a slow response and low standards.  It was noted that he required continuous reinforcement and direction with no response.  His superiors also noted two specific instances where the Veteran was missing from formation without a valid excuse and had urinated in a phone booth inside of a building.  The report further states that the Veteran's history involved flagrant breaches of discipline in missing formations even after extensive counseling, and reflected: no effort on his part to comply with instructions; a tremendous amount of immaturity; inability to withstand pressure; and a gross lack of motivation and self-discipline.  The Veteran was discharged from service in February 1977.

At an initial VA psychiatric examination in March 1977, an examiner indicated that there were no abnormal findings with respect to the Veteran's psychiatric status.  

The Veteran was afforded another VA psychiatric examination in August 1977; however, a diagnosis was deferred for further clinical observation to determine whether he was using mental symptoms for the purpose of secondary gains.  The Veteran was an inpatient at a VA hospital for observation and psychological testing from October 11 to December 22, 1977.  These records reflect that upon admission he was noted to have sleeping difficulties, lack of motivation and withdrawal tendencies.  He self-reported additional symptoms of marginal functioning, indifference, apathy, and restlessness.  Upon further evaluation, he was determined to have no insight into his condition, indifference, apathy and a lack of motivation for change; the prognosis was poor.  The examining physician indicated that the Veteran's clinical picture was compatible with a diagnosis of anxiety neurosis, moderate to severe.  However, the physician also indicated that the Veteran's defenses were paranoid and pathological, and a psychotic process may be masked.  

A February 1978 VA psychiatric examination also resulted in a diagnosis of anxiety neurosis with paranoid features.  Thereafter, the record shows that he continued to receive VA inpatient and outpatient treatment for psychiatric symptoms and his symptoms were later diagnosed as chronic undifferentiated type schizophrenia.  

During a January 1990 RO hearing, the Veteran's mother testified that prior to service the Veteran was a normal youngster who enjoyed playing sports and socializing with his friends.  She reported that within a year following his discharge from service, the Veteran became very nervous.  He also had sleep problems, and a lack of appetite and began receiving treatment for his nerves during this time.

Additional VA medical records dated between 1991 and 1992 show outpatient and inpatient treatment related to schizophrenia, chronic, undifferentiated type.

At an August 1993 RO hearing, the Veteran's mother testified again that he had no problems prior to service but immediately after service he cried a lot, talked to himself, had auditory hallucinations, and screamed and marched around.

At a hearing held in May 1996, Dr. Juarez-Ortiz, a private physician, indicated that he had examined the Veteran on three occasions, interviewed the Veteran's mother, and had reviewed the Veteran's medical records.  He opined that the Veteran's correct diagnosis in 1977 should have been a psychosis (namely schizophrenia) and that the diagnosis should have been made within a year of separation.  Dr. Juarez-Ortiz also opined that the condition had manifested itself during service.  His opinions were based, in part, of the Veteran's report of psychiatric treatment in service, the fact that his paranoid features evidenced a psychosis, and that his diagnosed anxiety neurosis had been treated with anti-psychotic medications.  

The Veteran was afforded a VA examination in May 2002.  The examiner indicated that the claims file was reviewed "page by page."  Following record review and clinical interview, the examiner provided a diagnosis of schizoaffective disorder.  The examiner reported the following pertinent findings: 1) the Veteran's pathology during his 1977 hospitalization had been misdiagnosed; 2) the October 1977 diagnosis of anxiety neurosis was a misdiagnosis; and 3) the symptomalogy demonstrated at that time indeed reflected a psychosis.  The examiner provided a detailed clinical rationale for her opinion.

Throughout the appeal, the Veteran's primary contention was that he began to display symptoms of his current psychiatric disability immediately following discharge from service (although his symptoms were misdiagnosed as anxiety neurosis and not a psychosis), and that he has had continuous symptoms since.  The Board observes that the newly submitted service records reveal evidence of a gross lack of motivation, indifference, and apathy in service, symptoms that were very similar to the symptomatology noted in October 1977 within one year of discharge and upon which a diagnosis of anxiety neurosis was made.  Thus, the Board finds that the lay testimony of the Veteran's superiors in the 1976 service records, describing his symptoms at that time, supports the later October 1977 diagnosis of anxiety neurosis by a medical professional.  Accordingly, this lay evidence tends to establish the presence of a psychiatric disability in service.  See Jandreau v. Nicholson, at 1372.  The testimony of the Veteran's mother establishes that his post-service behavior was drastically different from his behavior prior to military service.  Such a report of continuity of symptoms since service can serve to satisfy the requirement for a nexus between an in-service event and a current disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Further, the record contains competent medical opinions from a VA and private physician that show that a psychosis indeed manifested within the one year presumptive period.  Specifically, the May 2002 VA examiner and Dr. Juarez-Ortiz have opined that the 1977 diagnosis of anxiety neurosis was a misdiagnosis and the Veteran's symptoms at that time were actually manifestations of a psychosis.  

As there is a current diagnosis of schizoaffective disorder, credible lay testimony and persuasive medical evidence reflecting signs and symptoms of a psychosis during service and within a year discharge from service, and continuing forward, the criteria for service connection, on a direct and presumptive basis, are met.  The Board again notes that although the 1976 service records were not associated with the claims file at the time of the original April 1978 rating decision; the subsequent rating decisions which continued to deny the claim; or the September 2002 rating decision that ultimately granted service connection- as service department records they were constructively of record.  See Vigil v. Peake, 22 Vet. App. 63 (2008); see also 38 C.F.R. § 3.156(c).  Thus, the September 2002 rating decision granting service connection for schizoaffective disorder is deemed to have been based upon the original claim that was filed in June 1977. 

As indicated, the effective date for the grant of service connection based upon an original claim, as has been determined to be the case here, is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b).  As he separated from service on February 1, 1977 and his original service connection claim was received on June 29, 1977, within one year after his separation from service, the proper effective date for the grant of service connection for schizoaffective disorder is February 2, 1977.  See Vigil v. Peake, 22 Vet. App. 63 (2008); see also 38 C.F.R. § 3.156(c) (2010).  


ORDER

An effective date of February 2, 1977, and no earlier, for the grant of service connection for schizoaffective disorder is granted.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


